Citation Nr: 0528962	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  00-19 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for residuals of a right 
shoulder injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1986 to April 1991.  He also served on active duty for 
training from August to December 1983.  This case is before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2000 decision of the New Orleans Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for a dislocated right shoulder, denied 
increased ratings for iritis of the left eye and 
postoperative right patella tendon repair with degenerative 
joint disease, and declined to reopen a claim of service 
connection for a left knee disorder.  In his notice of 
disagreement with the January 2000 decision, the veteran 
limited his appeal to the issues of service connection for a 
dislocated right shoulder and whether new and material 
evidence has been received to reopen a claim of service 
connection for a left knee disorder.  The veteran was 
scheduled for a videoconference hearing before a Veterans Law 
Judge in January 2003, and was given notice of the date and 
time for the hearing.  He failed to appear for the hearing.  
This case was before the Board in October 2003, when the 
Board found that new and material evidence had not been 
received to reopen a claim of service connection for a left 
knee disorder, and remanded the matter of service connection 
for residuals of a right shoulder injury for additional 
development.  In October 2005, the Board granted the 
veteran's motion to advance his appeal on the Board's docket.


FINDING OF FACT

By a preponderance, the evidence shows that any current right 
shoulder disorder was not incurred or aggravated in service.  


CONCLUSION OF LAW

Service connection for residuals of a right shoulder injury 
is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The veteran was provided VCAA notice in a supplemental 
statement of the case (SSOC) issued in November 2000, in June 
2001 and March 2004 correspondence from the RO, and in an 
SSOC issued in March 2005.  Although he was provided full 
notice/information subsequent to the rating decision appealed 
(incidentally, notice of the VCAA was not possible prior to 
enactment of the legislation), he is not prejudiced by any 
notice timing defect.  He was notified (in the January 2000 
decision, in a statement of the case (SOC) issued in May 
2000, in the November 2000 SSOC, in the June 2001 and March 
2004 correspondence, and in the March 2005 SSOC) of 
everything required.  Specifically, the November 2000 SSOC, 
the June 2001 and March 2004 correspondence, and the March 
2005 SSOC informed him of the allocation of responsibility of 
the parties to identify and obtain additional evidence in 
order to substantiate his claim.  The veteran has had ample 
opportunity to respond and supplement the record subsequent 
to the notice, and has had ample opportunity to participate 
in the adjudicatory process.  
Regarding content of notice, the January 2000 decision, the 
May 2000 SOC, and the November 2000 and March 2005 SSOCs, 
informed the veteran of what the evidence showed and why the 
claim was denied.  He was advised by the November 2000 and 
March 2005 SSOCs, and the June 2001 and March 2004 
correspondence, that VA would make reasonable efforts to help 
him get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The June 2001 and March 2004 
correspondence advised him of what the evidence must show to 
establish service connection for a residuals of a right 
shoulder injury; and those documents advised the veteran of 
what information or evidence VA needed from him.  The RO 
asked him to submit, or provide releases for VA to obtain, 
any pertinent records.  He was expressly asked to let VA know 
"[i]f there is any other evidence or information that you 
think will support your claim," and to send to VA any 
evidence in his possession that pertains to his claim.  (See 
March 25, 2004 letter).  Everything submitted to date has 
been accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in October 2003.  The development, to include a 
VA examination with medical opinions, has been completed, the 
additional evidence was considered by the RO, and the case 
was reviewed de novo subsequent to the VCAA notice.  VA has 
obtained all pertinent/identified records that could be 
obtained, and all evidence constructively of record has been 
secured.  Evidentiary development is complete to the extent 
possible; VA's duties to notify and assist are met.  It is 
not prejudicial to the veteran for the Board to proceed with 
appellate review.  Mayfield, supra; Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  

Background

Service medical records indicate that the veteran complained 
of right shoulder pain in April 1989 after he fell while 
playing softball.  He reported to service medical personnel 
that he could barely move his right arm.  Clinical 
examination showed that the right shoulder was not swollen, 
and there was full range of motion passively.  X-rays were 
negative for any bone or ligament deformity.  The diagnosis 
was "shoulder injury," and the veteran was treated with 
Tylenol.  In a December 1990 report of medical history given 
prior to his separation from service, the veteran responded 
"no" when asked whether he has or ever had a painful or 
"trick" shoulder.  The corresponding report of medical 
examination is negative for a chronic right shoulder 
condition, and evaluation of the veteran's musculoskeletal 
system revealed normal findings.  

On VA examination in December 1999, the veteran complained of 
right shoulder pain, and reported that his right shoulder was 
dislocated in 1988 or 1989 and then reduced.  He stated that 
it was again dislocated and reduced in 1998.  Examination 
revealed that range of motion of the right shoulder was full.  
Abduction and flexion were each to 180 degrees, and extension 
was to 45 degrees.  Internal rotation was to 90 degrees, and 
external rotation was to 70 degrees with a positive 
apprehension sign.  There was questionable tenderness in and 
around the right shoulder area.  X-rays were normal and 
showed no evidence of fracture or dislocation.  The 
diagnosis, in pertinent part, was "dislocating right 
shoulder, minimal problem at the present time."  

Postservice medical evidence also includes VA outpatient 
treatment reports dated from July 1994 to July 2001.  A 
February 2000 VA outpatient report shows that the veteran 
complained of constant and sharp right shoulder pain since 
December 1998, brought on by lifting heavy objects or 
reaching over his head.  He stated that he dislocated his 
right shoulder once in 1989 while playing baseball, and again 
in 1998 while throwing a punch in a fight.  He reported that 
the right shoulder pain has definitely worsened since 1998.  
He was treating the pain with a heating pad, and also with a 
TENS unit borrowed from a friend, but those only provided 
temporary relief.  Clinical evaluation of the right shoulder 
revealed limited range of active and passive motion.  The 
veteran felt pain starting at 70 degrees, and right shoulder 
motion became almost impossible at 100 degrees.  There was 
limited ability to assess internal range of motion, but there 
was no difficulty with external range of motion.  Hawkin's, 
NEER, and liftoff  tests were negative; and an apprehension 
test was positive.  The diagnosis was rotator cuff 
tendonitis.  

X-rays in June 2000 revealed no evidence of fracture or 
dislocation, and the visualized bones, joints, and soft 
tissues were unremarkable.  The impression was "essentially 
negative right shoulder study."  

A May 2001 outpatient report indicates that the veteran 
complained of recurrent dislocation of the right shoulder.  
He reported that he dislocated it twice in the last two weeks 
while playing basketball, and he reduced the dislocations 
himself.  Clinical evaluation revealed that abduction and 
external rotation of the right shoulder were painful.  The 
diagnosis was "recurrent dislocation of [right] shoulder, 
[rule out] rotator cuff repair."  The veteran was referred 
for magnetic resonance imaging (MRI), and an MRI in July 2001 
resulted in findings suggesting mild tendinosis.  There was 
no abnormal joint fluid, and the bicipital tendon was in the 
normal location.  The bones of the right shoulder joint were 
negative for any areas of abnormal signals that suggested 
osteonecrosis, occult fracture, or tumor.  The diagnosis was 
suggestion of a tear of the anterior labrum; mild 
osteoarthritis of the right acromioclavicular joint with mild 
hypertrophic spurring, more superior than inferior, possibly 
causing mild shoulder impingement syndrome; and small foci of 
slightly increased signal in the tendon of the supraspinatus 
muscle, possibly indicating tendinopathy related to should 
impingement syndrome, without evidence of rotator cuff tear.  

Additional VA outpatient records dated through January 2005 
show additional diagnoses of recurrent dislocation of right 
shoulder, and status post surgery of the right shoulder (by a 
private physician) in August 2001.  

In the October 2003 remand, the Board directed that the 
veteran be afforded a VA orthopedic examination to determine 
whether he has a right shoulder disorder that is related to 
service.  Regarding diagnosis and etiology, the Board 
requested that, "[b]ased on review of the record and 
examination of the veteran, the examiner should provide a 
diagnosis for any current right shoulder disorder the veteran 
has, and opine whether such right shoulder disorder is, at 
least as likely as not, related to and/or consistent with the 
type of in-service right shoulder injury the veteran 
describes occurred in 1989."  

In a written statement (VA Form 21-4138) dated in March 2005, 
a private physician reported that the veteran sustained a 
right anterior shoulder dislocation "in 1988 while doing 
military operations in [the] U.S. Army."  The physician 
further stated that "[s]ince that time [the veteran has] had 
recurrent dislocations of the right shoulder because of the 
original injury."  The physician also submitted medical 
records reflecting an August 2001 Bankart repair that he 
performed on the veteran's right shoulder to prevent further 
dislocations.  

On VA orthopedic examination in July 2005, the examiner 
indicated that he reviewed the entire claims folder, to 
include service medical records.  The veteran reported that 
he has had recurring right shoulder dislocations since an 
initial right shoulder injury in 1989.  He told the examiner 
that the first "witnessed" right shoulder dislocation was 
in approximately December 1998, but that "2-3 times a year 
before that it dislocated."  The examiner expressly noted 
that all records before 1998, "including many preop ortho 
exams (for injured patella) do NOT mention ANY of these 
dislocations."  The veteran complained of current right 
shoulder pain and stiffness, and pain was confirmed on range 
of motion studies.  X-rays revealed three small radiopaque 
foreign bodies at the anterior aspect of the glenohumeral 
joint that likely represented previous surgery.  Otherwise, 
no bony fractures or abnormalities were identified.  No joint 
dislocation was noted, and the soft tissues were 
unremarkable.  The diagnosis was postoperative repair 
dislocation of the right shoulder.  The examiner expressly 
opined that the recurrent right shoulder dislocations are 
"not caused by or a result of" the right shoulder injury in 
service.  The examiner supported his opinion by noting that 
the medical evidence of record did not demonstrate any 
witnessed dislocations, that physical examination showed no 
atrophy, significant tenderness, or limited range of motion 
that would correlate with recurring dislocations, and that 
MRI did not show recurrent dislocation changes.  The examiner 
emphasized that the pertinent evidence of record included 
"multiple exams but NO mention of [right shoulder] until 
witnessed dislocation MANY years later and only then does the 
[history] describe dislocations before the witnessed one."


Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
a disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In Savage v. Gober, 10 Vet. App. 488 (1997), the U.S. Court 
of Appeals for Veterans Claims (Court) held that the 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where evidence, regardless of its date, shows that a veteran 
had a chronic condition in service and still has such 
condition, unless it is clearly attributable to intercurrent 
causes.  Such evidence must be medical unless it relates to a 
condition as to which, under the Court's precedent, lay 
observation is competent.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated finding of a diagnosis 
including the word "chronic."  

If the chronicity provision is not applicable, service 
connection may still be granted under the continuity standard 
if (1) the condition is observed during service, (2) 
continuity of symptomatology is demonstrated thereafter, and 
(3) competent evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the Court stated that the 
holding in Savage does not eliminate the requirement of 
medical nexus evidence when a claimant alleges continuity of 
symptomatology.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

As was reported above, service medical records indicate that 
the veteran was treated for a right shoulder injury in April 
1989.  However, the record also reflects that a chronic right 
shoulder disability was not diagnosed at the time, and that 
the injury resolved prior to the veteran's separation from 
service (there were no further reported episodes of shoulder 
complaints during the two remaining years of service).  The 
report of examination for separation from service is negative 
for any right shoulder disorder (and the veteran denied any 
painful or "trick" right shoulder in a corresponding report 
of medical history).  Postservice medical records first show 
a diagnosis of a right shoulder disorder (dislocating right 
shoulder) in December 1999, more than 8 years postservice 
(after acknowledged intercurrent injury).  Consequently, 
service connection for a right shoulder disability on the 
basis that such disability became manifest in service and 
persisted is not warranted.  

The veteran may still establish service connection for his 
right shoulder disability if competent evidence (medical 
opinion) shows a nexus between the current right shoulder 
disability and the veteran's active service (i.e., an event 
or injury therein).  The preponderance of the evidence is 
against a finding that the veteran's current right shoulder 
disorder is related to the acute episode of right shoulder 
pain noted in service (or is otherwise related to service).  
The only medical opinion supporting the veteran's claim is in 
March 2005 correspondence from a private physician.  However, 
that medical opinion is not shown to have been based on a 
thorough review of the record, or an accurate knowledge of 
the veteran's medical history, but was premised on an 
inaccurate history provided by the veteran that the physician 
accepted as reliable.  Specifically, the March 2005 opining 
physician noted that the veteran sustained a right anterior 
shoulder dislocation "in 1988 while doing military 
operations in [the] U.S. Army," and that "[s]ince that time 
[the veteran has] had recurrent dislocations of the right 
shoulder because of the original injury."  Notably, the 
record shows to the contrary that the injury sustained in 
service was sustained playing softball (not doing military 
operations), and while shoulder pain was noted at the time 
and shoulder injury was diagnosed, there was no mention of 
dislocation.  Even more significant is that contrary to the 
noted history of recurrent dislocations since the injury in 
service, the record shows that the right shoulder complaints 
in service resolved, as they were not again noted during the 
veteran's remaining two years of active duty.  Furthermore, 
the veteran's service separation examination (and his self-
reported history at the time) were entirely negative for 
right shoulder complaints or abnormal findings.  The next 
clinical notation of right shoulder problems was 8 years 
postservice, and approximately 10 years after the single 
episode of right shoulder complaint in service (and following 
intercurrent injury).   A physician's opinion based on an 
inaccurate factual premise has no probative value.  Reonal v. 
Brown, 5 Vet. App. 458 (1993).  The conclusion reached by the 
private physician in March 2005 is factually inconsistent 
with the record, is not based on a review of the veteran's 
service medical records and claims folder, and is not 
persuasive.  

The Board finds that the July 2005 VA examiner's opinion that 
the veteran's current right shoulder disability is not 
related to an injury in service is persuasive.  It was based 
on a review of the entire record and familiarity with 
accurate facts (as reflected by a discussion of the salient 
data including the absence of any clinical mention of 
dislocations/recurring dislocations prior to the 1998 
intercurrent injury).  Furthermore, the examiner explained 
the rationale for the opinion, noting that the physical 
findings did not correlate with recurring dislocations, and 
that the current complaints arose after intercurrent injury.  

As the preponderance of the evidence is against there being a 
nexus between the veteran's current right shoulder disorder 
and his active service, to include the episode of right 
shoulder pain in service, service connection for residuals of 
a right shoulder injury is not warranted.  The Board has 
reviewed the veteran's contentions.  His statements to the 
effect that his current right shoulder disability resulted 
from an injury in service cannot by themselves establish that 
this is so.  He is a layperson and, as such, is not competent 
in matters requiring specialized medical knowledge, skill, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

The doctrine of resolving reasonable doubt in the veteran's 
favor does not apply in this case as the preponderance of the 
evidence is against this claim.


ORDER

Service connection for residuals of a right shoulder injury 
is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


